Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Applicant’s amendment filed 6/23/2022, with respect to the rejection(s) of claim(s) 1, 3-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Davis et al. US 6,575,660.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1, 3, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al. US 6,575,660.  Davis et al. disclose an apparatus for use in vehicle and pedestrian pathways, the apparatus comprising:
A 1st plurality of segments (12).
A plurality of hollow spacers (14) disposed between respective segments (12).
At least one cord (24) passing through each of said plurality of segments and spacers.
A handle segment (38) spaced from said plurality of segments (12) and forming a 
recess adapted to permit gripping the handle segment by a user’s hand.
A 2nd plurality of segments (52), a 2nd plurality of spacers (54) and a cord (56).
Wherein the 1st and 2nd plurality of segments, spacers and cords form 1st and 2nd subassemblies configured to be connected together.
*  The phrase “a modular highway warning strip” does not have a readily or universally defined meaning in the art, and therefore is not given any patentable weight.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 6,575,660 in view of McLeod US 5,282,692.
Davis et al. disclose an apparatus as put forth above, comprising a plurality of segments (12), a plurality of spacers (14), a cord (24) passing through said plurality of segments and spacers, and at least one handle segment (38).  Wherein the cord (24) is made of steel or any suitable materials having sufficient strength, What Davis et al. do not disclose is what the spacers are made out of.  However, McLeod teaches a similar device (11) comprising a plurality of segments (12), a plurality of spacers (13) and at least one cord (14) passing through each of said plurality of segments and spacers.  Wherein the spacers are made of plastic.  See Col. 3, ln. 33-55.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the spacers of Davis et al. from plastic as taught by McLeod in order to protect the steel cables of Davis et al. from ambient weather conditions.

Claim(s) 17, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 6,575,660.  Davis et al. discloses the segments (12) can be made from “from various materials depending on the intended use”.  Wherein the apparatus is configured to support vehicle and/or pedestrian traffic.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the segments (12) of Davis et al. from steel and/or aluminum in order to accommodate heavy vehicular traffic.
	
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 6,575,660 in view of Vaux US 4,998,717.  Davis et al. disclose an apparatus for use with roadways, the apparatus comprising:
A plurality of segments (12), a plurality of spacers (14), a cord (24) passing through said plurality of segments and spacers, and at least one handle segment (38).  Wherein the cord (24) is made of steel or any suitable materials having sufficient strength. But do not disclose a protective coating.  However, Vaux teaches an impact absorbing safety matting system for heavy vehicles comprising urethane coating including broadcast rubber particles.  The coating “beautifully enhancing the appearance of the entire field and also reducing maintenance costs.  Col. 4, ln. 27-Col. 5, ln. 27.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Davis et al. with the protective coating taught by Vaux in order to accommodate impact and shear forces created by vehicle and pedestrian use.
	
Claim(s) 14, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. US 6,575,660 in view of Bennett et al. US 2015/0216021.  Davis et al. disclose an apparatus for use with roadways, the apparatus comprising:
A plurality of segments (12), a plurality of spacers (14), a cord (24) passing through said plurality of segments and spacers, and at least one handle segment (38).  Wherein the cord (24) is made of steel or any suitable materials having sufficient strength. But do not disclose a color pattern.  However, Bennett et al. disclose an apparatus for use with 
roadways, comprising a plurality of 1st segments (105) manufactured in alternating 
bright colors such as yellow, orange and black.  Wherein reflectors (240) increase visibility in night/dark conditions.  See [0006, 0022].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the apparatus of Davis et al. with any of the color patterns taught by Bennett et al. in order to increase visibility and safety for users of the apparatus.

Allowable Subject Matter
9. 	Claims 5-8, 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

10. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND W ADDIE whose telephone number is (571)272-6986.  The examiner can normally be reached on m-f 7:30-12:30, then 6-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RAYMOND W ADDIE/Primary Examiner, Art Unit 3671                               				07/29/2022